OFFICE     OF    THE   ATTORNEY     GENERAL   OFT&AS
                                            AUSTIN
                                                                June    x, 1939
omw c. MANN
'imn.mlnu
    -..

          @n.     G80.    w. cw
          state SiarilthOtfiaar
          iwatln, T0xas

          Dee     Sirs




                        Ub ami i?l~
                                  raoeipti
              B39, in nbleh you a& for
              qtl8lit~onst




                                                                                  .,.
                                                                                   ‘.




                  hee.Lthofficer for hi~~oo*w&y, who shall hold of-
                  ii08 for tU0 YOtW8,  solidcomity he&t& ofYX.cer
                  atu3.ltake cud subcsarlbot3 the. of'riclnl.
                                                            oath,
                  and &ail rile 81oopy oX mch o&h und a cu?y d




                                                                                        c
Ron. Ceo. V..,Ck, Jum       1, 1339, Page 2

      his &qqmintkit with the 'Dzas-Sate Board of
      Doalth; and, until such copiao nre no fl;led,
      said officer shall not bo deei~adlegally qwl-
      iriOd, Cozpensatlan or s&d county hoalth or-
      rioar shall be fixed by the Com&ssiamrs*
      Court; provided, that no ooqmmatlcn   or sal-
      arp diall be allowed ttxaeptrce ~tu-rl~txi
      aatually rcndore4Lm

           --50   oose.ruo'suchstatute a5 lfdsblg it ll2andato-
 ry upon the Conmisnlczlers~Coat to appoint bletualallya
 progtxr~XSXXJ~tinthe otfIos OS cqmty health ofticer.
    ~.,      &rtio&e 4426, Rev1Plne.d
                                   ClvIl 3tatutes, low, au-
  thmizoa tho nppointment~oi axounty health offloek.by
:~:theState Roard o~Re.slth, ifthecounty    autborltloa do
  not act,
                                                     '.
             mJol8   &27 out&Os    the duties oi a aouhty
 "health orric8r. This ehumeratim Is 5.nd&all&?&      give8
  .Uiz a nultltude of ~esponslbilitfes. Aiding and assist-,~' :
 'ina;tha.!fJxasstat0 Ro3rd~oi Realth or0~~as;on&-bistashs: : _.
  The.Mt YE&80 tb&t ho *~l$.dlsohargo      an7 addltionel
 ~:dui;izY,wtiohit s&y b8 proper for county authorities und&    ,.
  the prasant~lm.fio .rocpdro~or aouht7
                                     .  physloiahs.?.   ~.  Lo  ~.:
            Article 44%. ~&vised Civtvu&!tut8s; iQ&* is : -l
 '4xolt&3lveautborlty ror~~tho~~cuoval.ofa bounty hoart&. .~
.. 0rri0ctr.’xt .PC~@:      :: T                             .
                                                        ..
            "In'all &?&terkrtith~whiOh the' State Board ,~   .~
      'of @alth say be.clothed tith autharity, said
       county hsaltb offlcor shall at all times be un-
       d8r it8 dlreotian;~and an7 failUr8 or rafUs+
       on the part of said county henlth offloor to
       oboy Chea%utlIoority and ransonable COlYdN3Ud3Or    _
       said Stat8 Ro.ardof Rmlth &all oonstitute
       ~mslfmaence ia offloe, and &m&l subjact,said~
       county heslth 0rxlOcx to rmoval    fron ~0friOO
     .'at tho relrrtbn of the State Rasrd ot Renlth;
       and Reiid!sgahurjgw forremm3.,'sald~o~nty
       health offlcer s!iallnot rmzlve any salar7~or .
       OOZ!-~ZlS%tlUi*?%;idonuoo~ahall be trlod In the
        dlstrlct acwt of the oountp ia tv':iohsuch aouu-
       ty health of:lccr res,fdea.w.
iscin.Ge0.S.    c&&a           1, 1939, Faeo 3     .
                                                                     .
          The oomf,y health officer lo &raM,eU a‘trial
OS the removal cause "In tho district court oi the ooun-
ty in -;rhlchmch county?ieelth officer resi&xP.
          Artiolea 4420 and 4429, Revised iXvKt Btetutes,
1925, n&t be strictly follmed 5n the attempted remval
of a oounty baelth offioar.' It.will be notcd Chat the
rt%ovel proossdings in.this instanoe are instituted by
the State L3oardGr R%alth. The ground8 nro malfoaannc8
of Off%08 coosistiq GS fall.uroand rof~sal to dlsob.sr&e
the dutlos OS the afflae~~        .                 _i
         ': Artlcle.4425, aSvLsad~Givl1 Statutes, 1925    :
&k%t8d~tke
        .     Offi   ~Oi Oity health OiwOarc' It QZCoV&.sa:

             -The   .gWeipi~     btn+   ot:&?h   inokporatii   .".
      bltp Mb townwlthlnthLa     State shall eleot a.
      ~Wltled   person for the office of olty health
      45ffioerby-a h.aJorlty or the votes oi i;as@V-
      cming body,:oxco$ 3.ncStles w!&oh raoy be oper- : :
      ated under ahbarter groWIing~for aidiC&xrent :Y-.'.
      method of aeleotin6 city p4siolan5, in which ..._   ..
      avant the offree o$.olt.tuhealth otfloer ohall




      rile 0 009~ of.8~~0ath~~d    6 00pp 0r his tip".                   -
      po$ntnSnt wM.3 tha Taxes state Bwrd OS HeaTltQ
      and shall not be deemed to.be legally quallZi8d
      until said aoples ohell.have boa so filed." I' :               :
      (Underaooring OurB)r~.~~                     ':~'
           The'etatuta oletrr~ stipxibatasthat %a no'In-
'stanoe sballtho,oSf5.ccrof oity health officer be aboU.ah-
&d" *~..
       .)
            Artlole 4430, RevLsod C5.vll stt$tutes,1925, out-
 ‘lkgthe     d;ttiesOf a olty health officer, plaoes th%s
  orflour under tha diructlon and rqulatlon ot the State
  ,Bmrd OS Eealth.
      .,.
          ' Tha.Olty htilth oftlocr like the county health
  0fffO.S $8 subject Of ~8~OVSl at th8 rClf&tkXIOf'the StEt.8
ul. GYO. ?i.coxi Juno 1, 1939, R?.ge.4

bard of Boulth and a trial ia‘the blstrlct court of his
:slt%nos prwldod.   Artidleo 4431 cud 4432, Revised CLV-
? strltutos,1925.
         The ststaitcedo not subordlnato the positi&
P olty health officer to that or oouuty health offLoer.
3ey-are parallel'fu b.portunoe, legal status, and
acpo of wotik outllmid for the rcspeotlve poaltlacs.
cth offioezrare subject to the state Roard of Realthl *
nthar than to caoh other or to the County Cctisslmerst
mix-t. :
                        '.
         ~InArtTcle.eo4433 MCI W54, Rovloed CiVii St&C;-
tic*,1925;'~1 tinnualoonfer8noc 0r oounty tindcity _.
ealth offlours uaderthe dh8otlon of the State Board or
aalth la provided for, and oooperaticn betwe8n municipal
.uthOrttf8S~aad the ~oZUi&3oioKle~'CO&   in X'8titlolt
                                                     to
.ealthm&tore-is urged,      ,.       :.               .:
                                                       '.
         .A earcful oo&de&%ux     oithe.aforeueutloz&h    '.
irticlesfalle to lndioate'thut itwssthe   leglslat2v.ein-~
ieutf;!igt-thoCom&osicuent Court of the couatyhad aO8
~ota~bf'jurlodiotlan over the-]iosltlcnof olty health:. ',          ..
bflOsr,, .:                      . .'                                 _'
             ~'Bot.lk
                  &e*pc&&aa       o~'cckty   &'ott,h ~h&lth'~",~~     .
3rri00ra arcistkmt.ory. &3it2l8& OS the& OZiilbe %b&d&-  '
ad riOi?CfUl they:bo cOuSO&bIt8d +8p$thbg: I?e&+itiVe c3t-
rc?isxslt
       .
       .
         :   It is BXk,re&     ;rovl&d tf&.%     no   flz&lOe'
shnXl.the offlce of oity'health 0rPlcsr be abolish8d't. :
The &mr~zSnS~body.of the oity bps no right to abolish -:~.
th3 offxotb Thu Stato Raard of Health has LSOpm&     to .
abcllsh ;it.~Certainly the County Cor;nlssloaers* Court
lrmks tlie autbwlty., Taaa3 l.e&lnture wrote the posl-
tim of city health offlcer intothe ,law lu tha'intcrest
of pub3,l.dhealth and Article 4425, Revised Civil Statutes;
1925, wouid hava to b.erepcls.t8dor iuaendcdbefore the
SC&WZlt.8 ?OoS~tlCXl
                   Of Olty heath Officer OOLLldb0 al&i-     ,'
fnat8d OT abOihh@.
                ~h8 cour,tyGfxmlaslcmhrs~ Cou.Vt.hasoortnin . -
powers end outbcrity in roepect to the oCfLoo of county
hmlth offlois. The poxcr of apRointzcixt., oo?.$rol,o~er
'.Eon.Geo. L$:cox, Juno 1, 1939, Page 5                      .


compensation;and the right to prescribe duties, these
all exist. But the State Board of Health has a oonour-
rent control and authority. Clearly the power of the
Bounty Commissionersv~Court,In respect to the position
or county health officer, is defined  and limited by the
statutes. The County Court oannot exoeed its express pow-
er andrights.                                             .
           Ee wish to point out that this department ii
bpinion Ho. O-5lS to Honorable Fred T. Porter, County At-
torney, Xaufman County, has already ruled that the offices
,ofoity health officer and county health officer are oiv-
il orrices 0r emolument within the purview or sootion 40
o$ article 16 or the Constitution or the State or Texas
prohibiting any personsholding or exercising two suoh
~orrioes at the same.tlme.
          ~:ft is our opinion that a aouaty c~m.l~~i~ner~~
 Court and a Oity Cannisslan are prohlbited both by set- ~.
 tion 40 0r article 16 0r the constitution and the stat-
 utes or the State or Texas from appo5nting and employing
 ,tineperson atijoint county and city health officer. Oie
 rurther,.hold that a CIountyCommissionera'Court is with-
 gut &thrity to relieve the,health 0rri0f2c 0r ths oounty
 of his otfioe and then re-employ him under a oontraot as
  county and oitg health offioer, paying hima salary ror
 'both positions. To ho&d otherwine we think would be rea-
 .ognnizingIn the Oounty:Commissioners*Court legislative'..
 -'mer to abo&lsh and ~oonsolidatestatutory state offices
  In addition to the constitutionelinhibition; Finally, :.
 'aCounty Commssionrars*Court may not legally remove's
 :oountyhealth offioer without boco-zing'liableUnder the .
  contract or appointment exoept on the grounds 0r mslfeas-
  ante of office in an action instituted by the State Board
  or Health,.
           Trusting that the above satisfaotorily'answors
 .'gour
      ~inpz.$rfec3,
                 we are
                                     Yours very truly



                                BY
  B:omb
                                                 k3Si8tat
  A?PSGVZD: